DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/24/2022 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 10/24/2022 have been fully considered.
With respect to the interview summary, examiner respectfully submits that examiner left applicant’s representative a voicemail with a brief summary of examiner’s findings/positions and the opportunity to call the examiner back for further discussion if desired. 
With respect to the new matter, Applicant’s arguments that the description of rollers 1144 and 1146 and their structure shown in Fig. 11B provide inherent and/or implicit support for the newly added limitation are found persuasive. However,  Applicant’s argument that the description and structure shown in Figs. 12A-B  and Fig. 14 provide inherent and/or implicit support for the newly added limitation are NOT found persuasive because no second force/contact is provided to the non-stretched sections. Thus, providing no force/contact to the non-stretched sections is different from providing a second force to the non-stretched sections that is smaller to the force provided to the stretched sections. 
 With respect to the claim rejection(s) under 35 U.S.C. § 102, Applicant’s argument that “Bourcier does not describe applying or removing a force in a direction transverse to the advancing direction of the sheet 12” and “Bourcier does not appear to describe applying different forces in a direction transverse to the advancing direction in different areas” in view of Applicant’s own conclusion/interpretation that the assembly of Bourcier only applies forces tangential to the surface of the pull rolls are not found persuasive. 
Bourcier states that “Stretching occurs because points along the slant height of the conical surface of roll 20a with which the distortable sheet is in contact are moving at different velocities and thus apply different forces to the sheet across its width” (col. 5, ln. 49-59). In Bourcier, the width of the sheet is in a direction transverse to the advancing direction of sheet 12 (See Figs. 2-4). Thus, Bourcier expressly discloses/suggests applying different forces in a direction transverse to the advancing direction to different areas of the sheet. 
Applicant’s argument that Bourcier does not describe/suggest that “the nipping force in the transverse direction is different on the opposing sides of the frustoconical rolls” is not found fully persuasive. While Bourcier does not explicitly describe that the nipping force is different on the opposing sides of the frustoconical rolls, a person having ordinary skill in the art would readily understand/recognize that the nipping/weight force exerted on a first side of the sheet in the direction transverse to the advancing direction by the smaller/lighter conical section/side of upper roll 100 is different/smaller than the nipping/weight force exerted on a second/opposing side of the sheet in the direction transverse to the advancing direction by the bigger/heavier conical section/side of upper roll 100 due to the different weights exerted by the bigger/heavier and opposing smaller/lighter conical sections/sides of upper roll 100.

    PNG
    media_image1.png
    485
    709
    media_image1.png
    Greyscale

Last but not least, applicant’s argument that “frustoconical rolls” do not inherently yield the claimed feature/function is not found persuasive. According to the subject matter of applicant’s withdrawn claim 16, opposing members having at least one section “conical in shape” inherently yield the claimed feature/function. Thus, Bourcier is expected to inherently disclose/suggest the argued limitation because applicant’s claimed members and Burcier’s rolls are structurally similar and perform the same function in a similar manner, and therefore, are expected to inherently produce equivalent results. For at least the reasons set forth above, the 102 rejections based on Bourcier are maintained.
Additional, applicant’s arguments against Bourcier are moot in view of the new grounds of rejection presented in this Office action based on Comastri (US 3498862 – of record) in view of Lauchenauer (US 3624874) and/or Melius (US 20040044322). 
With respect to the double patenting claim rejection(s), the terminal disclaimer accepted on 09/01/2022 has/have overcome the rejection(s). 
With respect to the rejoinder, applicant’s arguments are moot because claim 1 is not allowable, and therefore, claims 2-20 remain withdrawn.  
Notes
Examiner wishes to point out to applicant that claim(s) 1 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus. See MPEP §§ 2112.01 I, 2114 I-II, and 2115.
The term “sheet of pre-preg material” has been interpreted below as merely setting forth the material worked upon by the claimed apparatus, which does not add patentable weight to the structural limitations of the apparatus/structure. See MPEP § 2115.
The term “tool” has been interpreted below as if the “tool” is not required by the claim because the claim does not positively recite the “tool” as an element of the claimed assembly.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
 ‘a stretch-forming device (generic place holder without sufficient definite structure) configured to stretch-form at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (functional language)’ in claim 1 with corresponding structure/scope disclosed in at least paragraphs [0033] and [0039-0042] of applicant’s specification. 
‘two members (generic place holder without sufficient definite structure) configured to apply a force to the at least one section of the sheet of pre-preg material in a direction transverse to an advancing direction of the sheet of pre-preg material and to remove the force applied to the at least one section of the sheet of pre-preg material in the direction transverse to the advancing direction of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool (functional language)’ in claim 1 with rollers/belts/roller-belt as the corresponding structure disclosed in at least paragraphs [0034-0037] and [0039-0042] of applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bourcier (US 4808357 –  of record).
Regarding claim 1, Bourcier discloses an assembly (roller assembly shown in Figs. 1-3) comprising:
a stretch-forming device (rolls 20) configured to stretch-form at least one section along a width of a sheet of … material (sheet 12) to a longer length than at least one other section along the width of the sheet of … material before the sheet of … material is applied to a tool (rolls 20 are configured for stretching a side of a sheet 12 containing the region formed from the greater thickness melt more than the other side to shape the sheet into an arcuate form of substantially uniform thickness having different radii along each edge, the edge of greater radius being on the side formed from the greater thickness melt before arcuate sheet is applied to an annotated 1st/2nd tool: Abstract, C3, L15-17, C5, L37-68, annotated Figs. 1-2), the stretch-forming device comprising at least two members (rolls 20 comprise roll 20a and roll 20b defining a nip 97) configured to apply a first force to the at least one section of the sheet of … material in a direction transverse to an advancing direction of the sheet of … material while applying a second force, less than the first force, in the direction transverse to the advancing direction of the sheet of … material (“Stretching occurs because points along the slant height of the conical surface of roll 20a with which the distortable sheet is in contact are moving at different velocities and thus apply different forces to the sheet across its width”: C5, L49-59; In Bourcier, the width of the sheet is in a direction transverse to the advancing direction of sheet 12; See Figs. 2-4; thus, Bourcier expressly discloses/suggests applying different forces in a direction transverse to the advancing direction to different areas of the sheet; Additionally, a person having ordinary skill in the art would readily understand/recognize that the nipping/weight force exerted on the first side/section of the sheet in the direction transverse to the advancing direction by the smaller/lighter conical section/side of upper roll 20b is different/smaller than the nipping/weight force exerted on a second/opposing side of the sheet in the direction transverse to the advancing direction by the bigger/heavier conical section/side of upper roll 20b due to the different weights exerted by the bigger/heavier and opposing smaller/lighter conical sections/sides of upper roll 20b: See annotated Fig. 5 below;  Furthermore, according to the subject matter of applicant’s withdrawn claim 16, opposing members having at least one section “conical in shape” inherently yield the claimed feature/function. Thus, Bourcier is expected to inherently disclose/suggest the application of first and second forces because applicant’s claimed members and Burcier’s rolls are structurally similar and perform the same function in a similar manner, and therefore, are expected to inherently produce equivalent functions/results) and to remove the first force applied to the at least one section of the sheet of … material in the direction transverse to the advancing direction of the sheet of … material before the sheet of pre-preg material is applied to the tool (roll 20a and roll 20b are configured for removing the nipping force in the direction transverse to the advancing direction of the sheet after the sheet 12 leaves nip 97: C5, L37-C6, L14, Figs. 1-2); and
a guide roller (annotated conical roller 102: annotated Figs. 1-2 and labeled in Fig. 3) positioned between the stretch-forming device and the tool (annotated conical roller 102 is positioned between 20 and annotated 1st/2nd tool: annotated Fig. 1-2 and Fig. 3), the guide roller configured to direct the sheet of … material onto the tool and including conical ends configured to retain the stretched-formed state of … material (annotated conical roller 102 is capable of guiding/advancing arcuate-shaped sheet 12 onto the annotated tool and including annotated conical large diameter end 102a and an annotated conical small diameter end 102b that are capable of helping the arcuate-shaped sheet 12 retain its arcuate shape by providing substantially similar curvature that support and accommodate the arcuate contour of the shaped sheet 12 while conveying it: C6, L32-38 and annotated Figs. 1-2; thus, the annotated conical roller 102 of Bourcier reads on the claimed guide roller), wherein the force applied to the at least one section of the sheet of … material in the direction transverse to the advancing direction of the sheet of … material is removed before the sheet of … material reaches the guide roller (roll 20a and roll 20b are configured for removing the nipping force in the direction transverse to the advancing direction of the sheet after the sheet 12 leaves nip 97 which occurs before sheet 12 reaches the annotated conical roller 102: C5, L37-C6, L14, annotated Figs. 1-2; additionally, the annotated conical roller 102 receives the already stretched shaped arcuate sheet: C6, L32-38 and annotated Figs. 1-2). 

    PNG
    media_image2.png
    360
    477
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    387
    689
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    485
    709
    media_image1.png
    Greyscale

    
While Bourcier fails to disclose that the sheet is made of pre-preg material, the pre-preg material merely sets forth the material worked upon by the claimed assembly, which does not add patentable weight to the structural limitations of the claimed assembly (See MPEP § 2115). Thus, the assembly of Bourcier is substantially identical to applicant’s claimed assembly in terms of structure and functions, and therefore, it is expected to be capable of stretch-forming at least one section along a width of a sheet of pre-preg material to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to the tool if/when the sheet of pre-preg material is provided to the assembly of Bourcier. See MPEP §§ 2112.01 I, 2114 I-II, and 2115. For at least the reasons set forth above, Bourcier discloses the assembly substantially as claimed by applicant and anticipates claim 1. 
Note: Lauchenauer (US 3624874) and/or Melius (US 20040044322) can be combined with Bourcier in the future.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Comastri (US 3498862 – of record) in view of Lauchenauer (US 3624874) and/or Melius (US 20040044322).
Regarding claim 1, Comastri discloses an assembly (assembly shown in Fig. 1) comprising:
a stretch-forming device (S) configured to stretch-form at least one section along a width of a sheet of pre-preg material (14) to a longer length than at least one other section along the width of the sheet of pre-preg material before the sheet of pre-preg material is applied to a tool (device S configured for longitudinally stretching/elongating mat 14 differentially across the width thereof so that at least one edge is stretched longer than at least other edge before the stretched-curved mat 14’ is applied to a mandrel 15; wherein the mat 14 comprises fibers and a pre-impregnated thermoplastic binder agent, and wherein the mat 14 has the shape of a sheet: Abstract, C2, L42-51; C4, L35-49, Fig. 1, and Fig. 4), the stretch-forming device comprising at least two members configured to apply a first force to the at least one section of the sheet of pre-peg material … while  applying a second force, less than the first force, … in the at least one other section of the sheet of pre-peg material along the width of the sheet of pre-peg material (the device S comprising at least two rollers capable of applying a greater stretching force/tension to the at least one elongated edge/section of the mat 14 while applying a smaller stretching force/tension to at least other  low-elongated/shorter edge/section of the mat 14: C4, L35-49, C6, L9-37, Fig. 1, and Fig. 4), and to remove the first force applied to the at least one section of the sheet of pre-peg material … before the sheet of pre-peg material is applied to the tool (the at least two rollers of S are capable of removing the applied stretching force/tension after 14 is passed between the at least rollers and before the stretched-curved 14 is applied to the mandrel 15; the stretching/drawing operation of S on 14 is completed before stretched-curved 14 is applied to the mandrel 15: C4, L35-49, C5, L11-16, C6, L9-37, Figs. 1-4); and
a guide roller positioned between the stretch-forming device and the tool (conical guide roller 17 positioned between the stretch-forming device S and the mandrel 15: C4, L35-49, Fig. 1, and Fig. 4); the guide roller configured to direct the sheet of pre-preg material onto the tool (the conical guide roller 17 capable of directing the stretched-formed 14 onto the mandrel 15: C4, L35-49, Fig. 1, and Fig. 4) and including conical ends configured to retain the stretch-formed state of the pre-preg-material (the conical guide roller 17 having a conical large diameter end and a small diameter end which are capable of helping the stretched-formed mat 14 to retain its stretched-formed shape by having different arc lengths at the ends that support and accommodate the edges of the stretched-formed mat 14 having different arc lengths while conveying it: C7, L6-27, Fig. 1, and Fig. 4; thus, conical guide roller 17 of Comastri reads on the claimed guide roller), wherein the force applied to the at least one section of the sheet of pre-preg material … is removed before the sheet of pre-preg material reaches the guide roller (the stretching/drawing operation of S on 14 is completed before stretched-curved 14 is applied to the mandrel 15: C4, L35-49, C5, L11-16, C7, L6-27, claim 20, Figs. 1-4).


    PNG
    media_image4.png
    379
    485
    media_image4.png
    Greyscale

Comastri fails to disclose that the first and second forces are applied in the direction transverse to the advancing direction. Comastri discloses applying different stretching forces in a direction parallel to the advancing direction whereas the claimed invention requires applying different stretching forces in a direction transverse to the advancing direction.  
However, in the same field of endeavor, stretch-forming devices configured to stretch-form at least one section along a width of a sheet of material to a longer length than at least one other section along the width of the sheet of material, Lauchenauer discloses two members (20 and 22) inherently capable of applying a first force to the at least one section of the sheet of material in a direction transverse to an advancing direction of the sheet of material while applying a second force, less than the first force, in the direction transverse to the advancing direction of the sheet of material in the at least one other section along the width of the sheet of material (Abstract, annotated Fig. 2), and capable of removing the first force applied to the at least one section of the sheet of material in the direction transverse to the advancing direction of the sheet of material after the sheet of material passes the two members and before the sheet of material is applied to a guiding roller (28) and a tool (See Figs. 1-2). 

    PNG
    media_image5.png
    512
    798
    media_image5.png
    Greyscale


In the same field of endeavor, stretch-forming devices configured to stretch-form at least one section along a width of a sheet of material to a longer length than at least one other section along the width of the sheet of material, Melius discloses two members (34a and 34b) inherently capable of applying a first force to the at least one section of the sheet of material in a direction transverse to an advancing direction of the sheet of material while applying a second force, less than the first force, in the direction transverse to the advancing direction of the sheet of material in the at least one other section along the width of the sheet of material (annotated Fig. 2), and capable of removing the first force applied to the at least one section of the sheet of material in the direction transverse to the advancing direction of the sheet of material after the sheet of material passes the two members (P0047-0055, Figs. 1-2). 


    PNG
    media_image6.png
    470
    718
    media_image6.png
    Greyscale


Thus, a person ordinary skill in the art would have known/recognized that applying different nipping forces in a direction transverse to the advancing direction different stretching forces is an alternative to applying different stretching forces in a direction parallel to the advancing direction as both produce the result of  allowing differential longitudinal stretching. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stretch-forming device of Comastri in view of Lauchenauer and/or Melius by utilizing members configured to apply different nipping forces in a direction transverse to the advancing direction instead of members configured to apply different stretching forces in a direction parallel to the advancing direction as this is a mere substitution of members known to produce equivalent/predictable stretching results. 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
	Miura (US 3799715 – of record) discloses a nipping roller assembly comprising opposing rollers (46, 38) configured to apply a nipping force to stretch-form at least one section along a width of a sheet to a longer length than at least one other section along the width of the sheet and to remove the nipping force 
before the stretch-formed sheet arrives to a guiding roller (50) and before the stretch-formed sheet is applied to a tool 70 (Abstract, C4, L21- C5, L39, Figs. 8-9). Miura can be used as a primary reference since Miura discloses most of the limitations of independent claim 1; and
Martin-Cocher (US 5797246 – of record and previously applied) discloses the technique of incorporating a roller (9) having conical portions (23) between a longitudinal stretching device and a tool (Fig. 1 and 9) for the benefit(s) of helping a stretched-formed sheet retain its stretched-formed shape after the longitudinal stretching device (C4, L51-57 , Fig. 1, and Fig. 9). Martin-Cocher can be combined with Bourcier or Miura in the future.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Primary Examiner, Art Unit 1743